HARRIS METHODIST V. DIAZ



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-316-CV



HARRIS METHODIST HOSPITAL OF

FORT WORTH A/K/A PRESBYTERIAN

HOSPITAL OF DALLAS AND ALLEN

LEE ROBERTS, M.D. AND SYLVIA DIAZ,

INDIVIDUALLY AND AS NEXT FRIEND

OF CECILIA DIAZ, DECEASED	APPELLANTS/APPELLEES



V.



SYLVIA DIAZ, INDIVIDUALLY AND

AS NEXT FRIEND OF CECILIA DIAZ,

DECEASED AND HARRIS METHODIST 

HOSPITAL OF FORT WORTH A/K/A

PRESBYTERIAN HOSPITAL OF

DALLAS, ALLEN LEE ROBERTS, M.D.,

CHARLES THADDEUS STILES, M.D.,

AND GREGORY M. WESTON, M.D.	APPELLEES/APPELLANTS



------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

We have considered the parties’ “Joint Motion to Modify Judgment and Dismiss Appeal” and are of the opinion that the motion should be 
GRANTED
.  Accordingly, in accordance with the parties’ settlement agreement and without regard to the merits, we vacate the part of the trial court’s judgment awarding attorney’s fees to appellants/appellees Harris Methodist Hospital of Fort Worth a/k/a Presbyterian Hospital of Dallas and Allen Lee Roberts, M.D. and render a take-nothing judgment in favor of appellee/appellant Sylvia Diaz, individually and as next friend of Cecilia Diaz, deceased, on Harris’s and Roberts’s attorney’s fees claims.  
See
 
Tex. R. App. P.
 42.1(a)(2)(A), (b).  Having rendered judgment effectuating the parties’ agreement, we dismiss the appeals of Harris, Roberts, and Diaz.  
Id
. 

Costs of the appeals shall be paid by the party incurring the same, for which let execution issue. 

PER CURIAM 



PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED:  August 29, 2005	

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.